Citation Nr: 1041499	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-36 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

As a member of the National Guard, the Veteran had various 
periods of active duty for training from March 1966 to August 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.


FINDINGS OF FACT

1.  The combined rating for the Veteran's service-connected 
disabilities is 90 percent. 

2.  The Veteran is unable to maintain any form of substantially 
gainful employment as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the effective-date element of his claim.  In addition, the 
Board has determined that the evidence currently of record is 
sufficient to substantiate the Veteran's claim.  Therefore, no 
further development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is 
ordinarily followed by the nondisabled to earn their livelihoods 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will 
not be considered substantially gainful employment."  38 C.F.R. § 
4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability it is ratable 
at 60 percent or more, and that if there are two or more such 
disabilities at least one is ratable at 40 percent or more and 
the combined rating is 70 percent or more.  Disabilities of 
common etiology will be considered one disability for the purpose 
of determining whether the Veteran has a single disability 
ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  
	
The central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-
connected disabilities is less than 100 percent, and only asks 
for a TDIU because of "subjective" factors that the "objective" 
rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-
35 (1994).



Analysis

In his claim for a TDIU, the Veteran reported that he had work 
experience as a self-employed carpenter from 1976, and that he 
last worked in 2006.

Service connection is in effect for the following disabilities: 
anxiety disorder, rated as 50 percent disabling from November 
2005, to June 16, 2008, and as 70 percent disabling from June 17, 
2008; burns, second and third degree, right upper extremity, 
rated as 30 percent disabling; myositis ossificans, right elbow, 
rated as 30 percent disabling; impingement, right shoulder, rated 
as 20 percent disabling; tardy ulnar palsy, left associated with 
burns, rated as 10 percent disabling; hypoesthesia, right hand 
associated with burns, rated as 10 percent disabling; residual of 
burn, fingers, left hand, rated as noncompensable; and residual 
of burn, chest, rated as noncompensable.  During the period 
pertinent to this claim, Veteran's combined rating, to include 
the bilateral factor, was 80 percent from December 23, 2003, to 
March 30, 2006, and 90 percent from March 31, 2006.  The 
Veteran's service-connected disabilities are of common etiology 
so he has met the minimum schedular criteria for the assignment 
of a TDIU throughout the period of this claim.

The Veteran asserts that he last worked as a carpenter in 2006.  
The Veteran reported to VA examiners that he was unable to 
function in the usual capacity of a carpenter.

The Board has considered all of the medical evidence pertaining 
to the severity of the service-connected disabilities.  The 
medical evidence specifically addressing the question before the 
Board includes Social Security Administration records; statements 
from Dr. W.L.B., Jr., M.D., to include opinions in December 2006 
and July 2007 that the Veteran was totally disabled for his job 
as a carpenter because of his service-connected injuries to his 
right shoulder, hand, and both elbows, and the Veteran could not 
do any overhead work, reaching, or lift heavy things; a statement 
by Dr. D.K., M.D., in July 2008 that the Veteran was not capable 
of any gainful employment; and reports of VA compensation and 
pension examinations in March 2008 and 2009, in which VA 
examiners opined that his employability was mildly to moderately 
affected by his neurologic problems; that his psychiatric 
symptoms had a moderate negative impact on his ability to obtain 
and maintain physical sedentary employment; that he should be 
considered severely impaired in both the social and occupational 
domains; and that on the basis of his left shoulder only, he was 
capable of mild physical employment and sedentary employment.  

In light of the medical opinions supporting his claim, the other 
medical evidence documenting the severity of his service-
connected disabilities, and the Veteran's limited occupational 
background, the Board finds that the Veteran's service-connected 
disabilities alone are enough to render him unable to obtain and 
maintain any form of substantially gainful employment.  Thus, 
entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the criteria 
governing the award of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


